Brady, Tom P., J.
Appellant was jointly indicted for grand larceny, together with Sam Clay, Jr. and Robert Earl Brock, Jr., but was tried separately and convicted in the Circuit Court of Grenada County, Mississippi, for the larceny of a truck transmission and two truck motors of an aggregate value of $35. These items were removed from motor vehicles on a junk car lot.
 We have carefully examined the indictment, reviewed the record and briefs of counsel; studied and weighed the authorities cited, and are led to the firm conclusion that the ownership and minimum statutory *344value of the articles involved was established. The guilt of appellant amply shown by the testimony of Mr. Preston Vance, the owner, and the admissions and testimony of the two Negro co-defendants, was for determination by the jury. We find no material variation between the description of the property in the indictment and the proof, and the instructions, when read together, present, under the evidence in this cause, an accurate statement of the law pertaining to the crime charged. Therefore, we cannot disturb the jury’s verdict of guilty as charged, and the judgment thereon.
Affirmed.
Kyle, P. J., and Ethridge, Rodgers and Jones, JJ., concur.